  Case 2:19-mj-03801-MF Document 12 Filed 12/27/19 Page 1 of 1 PageID: 31



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA            :        Hon. Mark Falk

            v.                      :        Mag . No. 19-3801

JENNIE FRIAS                        :        NOTICE OF APPEARANCE



            PLEASE TAKE NOTICE that Craig Carpenito, United States

Attorney for the District of New Jersey, by J. Stephen Ferketic

(Stephen.Ferketic@usdoj.gov), Assistant U.S. Attorney, is appearing for the

United States of America in the above-captioned matter.

                                        CRAIG CARPENITO
                                        United States Attorney


                                             /s/ J. Stephen Ferketic
                                        By: J. Stephen Ferketic
                                        Assistant U.S. Attorney

Dated:   December 27, 2019
